Citation Nr: 1640501	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  14-09 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder (claimed as anxiety disorder), to include as secondary to a service-connected disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a disability rating greater than 10 percent for degenerative disc disease of the lumbar spine.

4.  Entitlement to a compensable disability rating for tinea pedis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to September 1979.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from January 2013 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Specifically, the January 2013 rating decision, in part, continued a 10 percent disability rating for the Veteran's service-connected lumbar spine disability and continued a noncompensable disability rating for the Veteran's service-connected tinea pedis.  The March 2014 rating decision denied service connection for anxiety and tinnitus.  

With regard to the acquired psychiatric disorder issue, the Board notes that the psychiatric claim on appeal was developed to include only "anxiety disorder."  However, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the claim on appeal as a claim for service connection for an acquired psychiatric disorder, to include all of the Veteran's diagnosed psychiatric disorders, including generalized anxiety disorder as well as anxiety disorder, not otherwise specified.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues regarding entitlement to service connection for an acquired psychiatric disorder as well as entitlement to increased ratings for lumbar spine and tinea pedis disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the evidence shows that tinnitus had its onset in service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id., see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including tinnitus, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran's service treatment records are negative for tinnitus.  Significantly, examination reports dated in March 1955, September 1959, July 1962, April 1965, November 1965, January 1968, March 1973, March 1974, March 1976, May 1978, November 1978, and October 1969 show normal ears.  Also, in September 1959, July 1962, April 1965, November 1965, January 1968, October 1969, March 1973,  and May 1978 reports of medical history the Veteran specifically denied "running ears" as well as "ear, nose, or throat trouble."  The earliest record of tinnitus is a January 1998 VA treatment record showing complaints of "hissing" in the ears.  Notably, the Veteran's hearing was found to be "pretty good."  The assessment was tinnitus.  

The Veteran's service records show that he worked as an administrative specialist for the United States Army.  In his March 2014 notice of disagreement, the Veteran wrote that, during his over 24 hours in the Army, he was required to fire his assigned weapon at least once a year.  After each training period, he noticed a "hissing" in both ears.  In his November 2015 substantive appeal, the Veteran wrote that the onset of his tinnitus could be established as approximately one month after his arrival to Vietnam.  Although exposure to loud noise was a repetitive occurrence each time he fired his weapon during his military service, the intensity of daily mortar attacks in Vietnam exacerbated the effects on the Veteran's auditory organs.  The "hissing" in his ears increased excessively.  In June 2016 correspondence, the Veteran reiterated his exposure to acoustic trauma while serving in Vietnam in 1970-71.  The Veteran also wrote that his post-service occupation, until total retirement, had been in the administrative field with no exposure to unusually high noise.  Thus, the Board finds that the Veteran was exposed to excessive noise in service.  

The Veteran submitted a claim for service connection for tinnitus in April 2013.  In connection with this claim, he was afforded a VA audiological examination in February 2014.  During the February 2014 VA audiological examination, the Veteran reported that he noted an onset of tinnitus prior to the 1980s, at which time it became constant.  The Veteran reportedly sought treatment at that time but was told that nothing could be done about it.  The Veteran reported that his office was approximately one and a half miles from the flight line of an Air Force base which was mortared nightly.  The Veteran also reported noise from indirect bombings.  Post-service, the Veteran worked in administration and admitted to some recreational hunting in the past.  The February 2014 VA examiner reviewed the claims file, noting that the Veteran's March 1955 enlistment examination showed whispered voice results of 15/15 in both ears which is considered normal hearing.  The examiner also noted that audiometric test results were available from November 1965 to May 1978 and that no changes greater than normal variability were observed between the two dates.  The examiner noted that no report of complaint of tinnitus was found in the service treatment records and no significant changes greater than normal variability were found in pure tone testing available in the service treatment records.  As such, the examiner opined that it was not likely that the Veteran's tinnitus was related to his military noise exposure.

In this case, the medical evidence of record confirms a current diagnosis of tinnitus.  Moreover, tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002). 

Initially, the Board finds the rationale supporting the negative nexus opinion from the February 2014 VA examiner to be suspect.  Notably, the February 2014 VA examiner's statement that audiometric test results from November 1965 to May 1978 revealed no changes greater than normal variability.  However, from the Board's perspective, a comparison of the audiometric test results between November 1965 to May 1978 does show significant variability, as much as 20 decibels at each frequency.  Furthermore, the Board is unsure whether the February 2014 VA examiner converted the audiometric findings dated prior to October 31, 1967 to International Standard Organization (ISO) units.  Significantly, service department audiometric tests prior to October 31, 1967, were in ASA (American Standard Association) units, and require conversion to ISO units.  

Furthermore, while the Veteran's available service treatment records are negative for complaints of tinnitus, he is nevertheless competent to report a history of tinnitus that began in service.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno.  In its capacity as a finder of fact, the Board finds the Veteran is credible as to his reports of the onset and recurrence of tinnitus symptoms.  He is also competent to comment on the onset and frequency of his tinnitus.  Lay evidence can be competent and sufficient evidence to establish etiology if the layperson is competent to identify the medical condition and lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson; Jandreau.  Here, under Charles the Veteran is competent to identify the medical condition of tinnitus and his lay statements describe tinnitus either beginning in service or shortly after service that supports the later diagnosis by the VA examiner.  The Board thus finds that the Veteran's competent and credible lay evidence is sufficient to establish a nexus between service and tinnitus.  Therefore, service connection for tinnitus is warranted.  38 C.F.R. § 3.303(a).


ORDER

Service connection for tinnitus is granted.  


REMAND

With regard to the acquired psychiatric disorder issue, the Veteran's service treatment records are negative for a diagnosed psychiatric disorder.  Significantly, examination reports dated in March 1955, September 1959, July 1962, April 1965, November 1965, January 1968, March 1973, March 1974, March 1976, May 1978, November 1978, and October 1969 show a normal psychiatric system.  Also, in September 1959, July 1962, April 1965, November 1965, January 1968, October 1969 and May 1978 reports of medical history the Veteran specifically denied "frequent or terrifying nightmares/frequent trouble sleeping," "depression or excessive worry," and "nervous trouble of any sort."  However, in a March 1973 report of medical history the Veteran reported "yes" to experiencing "depression or excessive worry" and "nervous trouble of any sort."  

The earliest evidence of psychiatric problems is a March 1996 private treatment record from Dr. C.S.D. showing that the Veteran had been medicated to deal with episodes of anxiety.  Subsequent private treatment records show an impression of generalized anxiety disorder as early as March 2005.

The Veteran contends that he has experienced psychiatric problems ever since his military service.  In January 2013 correspondence, the Veteran wrote that he experienced anxiety when he first learned about his in-service exposure and, in February 2013 correspondence, the Veteran wrote that he had experienced psychiatric problems since service when he heard about his herbicide exposure.  In February 2013 correspondence, the Veteran alternatively claimed that he experienced anxiety secondary to his service-connected skin disorder.   In his March 2014 notice of disagreement, the Veteran wrote that, from the moment he arrived in Vietnam in 1970, he experienced extreme anxiety due to the nightly shelling by the enemy.  He was told that to go on sick call was a sign of weakness and that his career would be destroyed.  In his November 2015 substantive appeal, the Veteran wrote that he met the criteria for a clinical diagnosis of anxiety disorder upon discharge from military service.  He wrote that while there was no record of him complaining of daily anxiety, all service members were subjected to it and reporting it would have been viewed as conduct unbecoming a non-commissioned officer and would have had negative effects when considered for promotion.  

The Veteran has not yet been afforded a VA examination with regard to the acquired psychiatric disorder issue.  In light of the service treatment records showing psychiatric complaints in service, the Veteran's contentions that he began experiencing psychiatric problems during service which have continued since service and/or that his psychiatric problems are due to his service-connected tinea pedis, along with the evidence of current diagnoses of generalized anxiety disorder and anxiety disorder, NOS, the Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the nature of the Veteran's psychiatric disorder(s) and whether any current psychiatric disorder is related to the Veteran's military service or a service-connected disability.  

Additionally, the Veteran has not been provided with VCAA notice regarding the secondary service connection for an acquired psychiatric disorder.

With regard to the lumbar spine and tinea pedis issues, the Board notes that the Veteran was last afforded VA spine and skin examinations in November 2012.  Notably, the VA spine examination report showed that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  A subsequent February 2013 VA emergency treatment record shows complaints of a recurring burning neuropathy pain to the bilateral heels and feet that the Veteran attributed to recurring tinea unguinum (dermatophytosis) and herbicide exposure due to his military service in Vietnam.  New examinations are needed.  

While on remand, the Veteran should be provided with an opportunity to identify any VA or non-VA healthcare provider who has treated him for his claimed disorders.  Also, the Board notes that there are likely outstanding VA treatment records as the Veteran has consistently sought treatment at VA since August 1980 but the most recent VA medical records in the claims file are dated in September 2014.  Therefore, all outstanding VA treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for an acquired psychiatric disorder as secondary to his service-connected tinea pedis.

2. Afford the Veteran an opportunity to identify any healthcare provider who has treated him for his claimed disabilities.  After obtaining any necessary authorization from the Veteran, obtain all identified records, to include updated VA treatment records dated from September 2014 to the present.

3. After obtaining any outstanding records, schedule the Veteran for a VA psychiatric examination by an appropriate medical professional to determine the nature and etiology of his claimed acquired psychiatric disorder.  The claims file should be provided.

(A)  The examiner should identify all of the Veteran's current acquired psychiatric disorders.  

(i)  If a diagnosis of posttraumatic stress disorder (PTSD) is made, then the examiner should specify whether the claimed stressor(s) are related to the Veteran's fear of in-service hostile military or terrorist activity and whether his symptoms are related to the claimed stressor(s).   

(ii)  If the examination results in a psychiatric diagnosis other than PTSD, then the examiner should opine whether any non-PTSD psychiatric disorder, if diagnosed, is at least as likely as not (i.e., a 50 percent or greater probability) related to active service or any incident of service.  

(B) The examiner should further consider whether the Veteran developed psychoses within one year of his separation from military service.  In this regard, the examiner should opine as to whether it is at least as likely as not that the Veteran had psychoses of within one year after September 30, 1979, his date of separation from active service, and, if so, to describe the manifestations.

(C)  The examiner should also opine whether it is at least as likely as not that an acquired psychiatric disorder is caused by the Veteran's service-connected tinea pedis?  

(D)  The examiner should opine whether it is at least as likely as not that an acquired psychiatric disorder is aggravated by the Veteran's service-connected tines pedis?  
	
The examiner is asked to address the Veteran's reported history of psychiatric problems in service, to include the March 1973 report of medical history showing complaints of "depression or excessive worry" and "nervous trouble of any sort."  The examiner should also consider the post-service March 1996 private treatment record showing treatment for anxiety episodes as well as March 2005 military treatment records showing an impression of generalized anxiety disorder.

The rationale for any opinion offered should be provided.

4. After obtaining any outstanding records, schedule the Veteran for VA examinations for evaluation of his lumbar spine and tinea pedis disorders. 

In addition, the examiner should offer an opinion as to whether it is at least as likely as not that tinea unginum is related to the Veteran's military service, to include as caused or aggravated by his service-connected tinea pedis. 

The rationale for any opinion offered should be provided.

5. Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


